DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

With respect to claim 1, reciting “a package that houses an optical isolator at a certain position, … the thick portion being provided on the lower surface other than a lower surface region of the main body portion”.  It is vague and indefinite to the examiner as to “a certain position” and what the claim reciting when - the thick portion is on the lower surface, and yet “other than a lower surface region of the main body portion” since there is no unique limitation of (the lid or the lower surface of the main body or the thick portion).
Claim 3, recites “the package at at least…” should be amended to be clear (i.e. the package is at,…, etc.).
For the purpose of examination it is assume “a certain position” could be anywhere, and “the lid or lower surface of the main body or the thick portion” could be a solid plane or a plane surface having opening or gap. 
Claims 2-11 are also rejected by depending on rejected claim 1.  
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-3, 7, 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Furuhashi et al. (US 2011/0038498).
With respect to claim 1, Furuhashi et al. ‘498 shows and discloses a lid portion that is mounted on a package that houses an optical isolator at a certain position (Fig 1: lid 3/3a on a package 11a-d(10)/3c2 houses an optical isolator, Section [046, 047] known use of light isolator in optical module; See also Fig 3, 4a, 6, 7: fixing member/3, 5 lid mounting on package), the lid portion comprising: a main body portion that is in contact with an upper end portion of a sidewall of the package (Fig 1: the lid portion 3/3a comprising a main body “3a” in contact with an upper end portion of a sidewall “3c” of the package; Fig 3- 7: 3, 5 lid mounting on sidewall); and a thick portion that is provided on a lower surface of the main body portion and determines a position of the lid portion with respect to the package (Fig 1: a thick portion 11c on lower surface of main body portion 3/3a and determines a position of the lid portion with respect to the package), the thick portion being provided on the lower surface other than a lower surface region of the main body portion (Fig 1: the thick portion 11c being provided on the lower surface other than “the entire bottom” a lower surface region “under 3c” of the main body portion 3/3a).  The “an optical isolator at a certain position, which can be anywhere”, while Furuhashi et al. ‘498 did state the use of the light isolator in the optical module; and Furuhashi et al. ‘498 further shows (Fig 1, 3, 6: 5c/5 lid having an opening) the lid/ the lower surface could be single solid plane or partial open plane/”a lower surface region of the main body portion/lid”.  Therefore, one skill in the art or Furuhashi et al. ‘498 could arrange the elements in a certain position such that the element are aligned as required, since rearranging parts of an invention involves only routine skill in the art.  Also it has been held that omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art.

With respect to claim 2, Furuhashi et al. ‘498 shows wherein the thick portion is formed such that the thick portion is in contact with an inner side of the sidewall of the package at two or more corners of four corners of the sidewall (Fig 1: the thick portion 11c is in contact with an inner side of the sidewall of the package at two or more corners 3b/3c).

With respect to claim 3, Furuhashi et al. ‘498 shows wherein the thick portion is formed such that the thick portion is in contact with an inner side of the sidewall of the package at least four corners of the sidewall (Fig 1-7: the thick portion is in contact with an inner side of the sidewall of the package at four corners).

With respect to claim 7, Furuhashi et al. ‘498 shows wherein the lid portion has a regional  (Fig 6: a regional portion/open top-air gap is not attracted by magnet).
With respect to claims 9, 10 the claims further require wherein the material that is not attracted by a magnet is glass or ceramics; OR wherein the material that is not attracted by a magnet is metal that is not attracted by a magnet.  Furuhashi et al. ‘498 did not explicitly state the above.  However, Furuhashi et al. ‘498 did disclose the known use glass material in holding/sealing element in coupling light output (Section [026]; Fig 6: a regional portion/open top-air gap is not attracted by magnet).  Therefore it is within one skill in the art to recognize Furuhashi et al. ‘498 the known use of glass material in holding/sealing the elements for its intended used.  Also, it has been held to be within the general skill in the art to select a known material such as glass that is not attracted by magnet on the basis of its suitability for the intended used as a matter of obvious design choice.
Allowable Subject Matter
5.	Claims 4, 5, 6, 8, 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 4:
wherein the thick portion has a plurality of protrusions, and the protrusions are formed on the main body portion such that the protrusions are apart from one another.
	Claim 5: 
wherein the thick portion is formed in such an annular shape that the thick portion is in 
Claim 6:
wherein the thick portion is formed such that, when the lid portion is mounted on the package, a shortest distance from a lower surface of the thick portion to an upper surface of the optical isolator is equal to or larger than 0.8 mm, and a normal line distance satisfies 0.8 mm ≤ X1 mm ≤ T1 mm+0.8 mm where the thick portion has a thickness of T1 mm and the normal line distance from a lower surface of the lid portion to the upper surface of the optical isolator is X1 mm.
Claim 8:
wherein the thick portion is formed such that, when the lid portion is mounted on the package, a shortest distance from the thick portion to the optical isolator is equal to or larger than 0.8 mm, and a normal line distance satisfies 0 mm ≤ X2 mm ≤ T2 mm+0.8 mm where the thick portion has a thickness of T2 mm and the normal line distance from a lower surface of the lid portion to an upper surface of the optical isolator is X2 mm.
Claim 11:
A semiconductor laser module, comprising: the lid portion according to claim 1; the package; a semiconductor laser device that emits laser light toward one end side in the package; an optical fiber having an incident end where the laser light is incident, the incident end being provided on another end side of the package and being in a direction opposite to an emission direction in which the semiconductor laser device emits the laser light; and a turn-back unit that turns back the laser light toward the another end side in the package in a direction opposite to the emission direction in which the semiconductor laser device emits the laser light, and emits the laser light to the incident end of the fiber.
Citation of Pertinent References

6.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  It is cited primarily to show the product of the instant invention.
	Nasu et al. (US 2003/0095346) shows and discloses an optical module comprising a lid covering an optical isolator and fiber package (TITLE ; Abstract ; Fig 1-20: 10 optical isolator; Section [065]). 
	Cutillas et al. (US 2009-0251697) shows and discloses a laser emitter module comprising a hermetically sealed enclosures, optical isolator, coupling to fiber (Fig 4-8 ; Section [017-018] isolator).  	
				COMMUNICATION
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN N NGUYEN whose telephone number is (571)272-1948. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on (571) 272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/TUAN N NGUYEN/Primary Examiner, Art Unit 2828